Citation Nr: 1726807	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  06-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee instability caused by chondromalacia and patellofemoral syndrome prior to July 11, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating in excess of 10 percent based on limitation of motion of the right knee prior to October 21, 2016, and in excess of 30 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for left knee instability caused by chondromalacia and patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent based on limitation of motion in the left knee prior to October 21, 2016, and in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain prior to January 13, 2012, an in excess of 20 percent since that date.

6.  Entitlement to a rating in excess of 10 percent for radiculopathy in the femoral nerve of the left lower extremity. 

7.  Entitlement to an effective date prior to July 11, 2014 for the grant of service connection for radiculopathy in the femoral nerve of the left lower extremity.

8.  Entitlement to a rating in excess of 10 percent for radiculopathy in the sciatic nerve of the left lower extremity. 

9.  Entitlement to an effective date prior to July 11, 2014 for the grant of service connection for radiculopathy in the sciatic nerve of the left lower extremity.

10. Entitlement to a rating in excess of 10 percent for radiculopathy in the sciatic nerve of the right lower extremity. 

11.  Entitlement to an effective date prior to July 11, 2014 for the grant of service connection for radiculopathy in the sciatic nerve of the right lower extremity.

12.  Entitlement to a compensable rating for a right hip impairment, to include limitation of extension.

13. Entitlement to an effective date prior to July 11, 2014 for the grant of service connection for a right hip impairment, to include limitation of extension.  

14.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to March 1990.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions issued in February 2006 and May 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

The issues of entitlement to increased ratings for the Veteran's bilateral knee disability were previously denied by the Board in a November 2008 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (the Court) which, in a November 2009 Order, vacated the Board's decision to this extent and remanded the issues for further development.  The Board subsequently remanded these issues in October 2010 and November 2011 for further development and, these issues are now ready for adjudication.

The issues of entitlement to increased ratings and earlier effective dates for a right hip disorder, lumbosacral strain and radiculopathy in the lower extremities, as well as entitlement to TDIU, is addressed in the REMAND section of this decision below and are REMANDED to the AOJ


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee instability was characterized by recurrent subluxation or lateral instability that resulted in moderate impairment; severe impairment has not been shown.

2.  From January 13, 2012, to October 21, 2016, the Veteran's right knee was characterized by limitation of extension of 15 degrees; limitation of extension to 20 degrees has not been shown.

3.  Since October 21, 2016, the Veteran's right knee was characterized by limitation of extension of 20 degrees; limitation of extension to 30 degrees has not been shown.

4.  Throughout the appeal period, the Veteran's right knee was characterized by some limitation of flexion; limitation of flexion to 45 degrees has not been shown..

5.  Throughout the appeal period, the Veteran's left knee instability was characterized by recurrent subluxation or lateral instability that resulted in moderate impairment; severe impairment has not been shown.

6.  From January 13, 2012 to October 21, 2016, the Veteran's left knee was characterized by limitation of extension of 15 degrees; limitation of extension to 20 degrees has not been shown.

7.  Since October 21, 2016, the Veteran's left knee was characterized by limitation of extension of 20 degrees; limitation of extension to 30 degrees has not been shown.

8.  Throughout the appeal period, the Veteran's left knee was characterized by some limitation of flexion; limitation of flexion to 45 degrees has not been shown.

9.  The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of motion in the right and left knee prior to January 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).

2.  The criteria for a 20 percent rating, but no more, for limitation of motion in the right and left knee for the period from January 13, 2012, to October 21, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).

3.  The criteria for a rating in excess of 30 percent for limitation of motion in the right and left knee for the period since October 21, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).

4.  The criteria for a 20 percent rating, but no more, for right knee instability for the period prior to July 11, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).

5.  The criteria for a rating in excess of 20 percent for right knee instability for the period since July 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).

6.  The criteria for a 20 percent rating, but no more, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private medical records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the October 2016 VA examination provided is adequate under the criteria set forth by Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Correia requires the testing of a joint in active and passive motion, weight bearing and non-weight bearing, and testing of the opposite undamaged joint.  In this instance, the Veteran was properly tested for the necessary factors with regard to both of his knee disabilities.  Therefore, the Board finds that the October 2016 VA examination is sufficient under Correia.

The Board acknowledges that at least some of the Veteran's private and VA examinations prior to October 2016 did not properly measure the Veteran under the factors required by Correia.  However, as the Board cannot retest the Veteran many years after an examination has been conducted and a current medical opinion estimating his past range of motion measurements would be mere speculation, the Board finds that the previous examinations can still be utilized for rating purposes.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect

The Board notes that this appeal was previously remanded by the U.S. Court of Appeals for Veterans Claims (the Court) in November 2009 and remanded by the Board in October 2010, November 2011, and September 2016.  The Court's Remand required the Board to reevaluate the Veteran's knee disabilities and refer the appeal for extraschedular consideration - a referral the Board made in October 2010.  After the referral and required actions were undertaken, VA denied him an extraschedular rating.  In November 2011, the Board again remanded the appeal in part to obtain a medical opinion regarding the effects of his disabilities on his employment.  In September 2016, the Board remanded the appeal again in order to obtain new medical examinations.  As all necessary development has been completed, the Board is now satisfied there has been substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Limitation of Motion

The Veteran has been in receipt of a 10 percent disability rating for each knee under 38 C.F.R. § 4.17a, DC 5003, for the period prior to October 21, 2016, and a 30 percent rating for each knee based on limitation of extension under DC 5261 since that date. 

As an initial matter, in order to warrant a rating in excess of 10 percent for either knee prior to October 21, 2016, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for either knee based on limitation of motion prior to January 13, 2012.  

With regards to flexion, at a January 2006 VA examination, the Veteran exhibited 130 degrees of flexion in the right knee, and 140 degrees in the left knee, although with weight bearing was noted.  Similar results were noted at VA examinations in July 2006 and August 2007.  While it is notable that he displayed only 85 degrees of flexion in February 2012 and 75 degrees in later examinations in 2014 through 2016, these is still well in excess of what is required for an increased rating.  
As an initial matter, the Board determines that a compensable rating is not warranted prior to January 13, 2012.  Specifically, the Veteran underwent VA examinations in January 2006, July 2006, August 2007, January 2008, and March 2010.  Throughout these VA examinations, he consistently exhibited a limitation of extension to 0 degrees for both knees.  Such measurements are insufficient for a compensable rating.  Therefore, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion prior to January 13, 2012.

However, the Veteran underwent a private examination on January 13, 2012, and on the basis of the results from this examination, the Board determines that a 20 percent rating is warranted for the limitation of extension of his knees from this date to prior to October 21, 2016.  During a January 2012 examination conducted by Dr. J.M., the physician noted that the Veteran had limitation of extension of 10 degrees with pain in his right knee.  Dr. J.M. also noted that he had a limitation of extension of 5 degrees with pain in his left knee.  Despite noting an increase in pain after repetitive use testing, Dr. J.M. did not specifically quantify the effects of the pain.  However, during a February 2012 VA examination, the examiner noted a limitation of extension of extension of 15 degrees after repetitive use testing in both knees.  As this testing was conducted only weeks after the private testing and Dr. J.M. failed to measure the negative effects of repetitive motions, the Board gives the Veteran the benefit of the doubt that his limitation of extension in his knees was at that level of impairment a few weeks earlier during the private examination.  

Therefore, on this basis, the Board determines that a 20 percent rating is warranted for each knee based on limitation of motion for the period since January 13, 2012.  However, the Board notes that the Veteran's original 10 percent ratings were assigned under 38 C.F.R. § 4.71a, DC 5003.  Under this diagnostic code, the assigned rating is to be "combined, not added" with any other code that assigns a rating based on limitation of motion.  As such, the original 10 percent ratings that have been assigned under DC 5003 since August 19, 2005, must also be terminated effective January 13, 2012.  

Next, in a November 2016 rating decision, the RO granted a 30 percent rating based on limitation of extension for each knee, effective October 21, 2016.  Therefore, in order to warrant an increased rating based on limitation of motion since October 21, 2016, the evidence must show: 
* Limitation of flexion to 45 degrees (a separate 10 percent rating under DC 5260); 
* Limitation of extension to 30 degrees (40 percent under DC 5261); 
* Extremely unfavorable ankylosis with the knee in flexion at an angle of 10 to 20 degrees (40 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

The Board determines that a rating in excess of the 30 percent already awarded is not warranted from October 21, 2016, onwards.  In order to meet the next highest schedular criteria, he would need to exhibit a limitation of extension to 30 degrees.  During his October 2016 VA examination, he only exhibited extension limited to 20 degrees in both knees.  Moreover, limitation of flexion to 45 degrees or ankylosis has not been shown.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance). Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives. If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Instability

The Veteran's bilateral knee disability, diagnosed as chondromalacia and patellofemoral syndrome, is rated at 10 percent prior to July 11, 2014, and 20 percent thereafter.  As there is no diagnostic code for chondromalacia and patellofemoral syndrome, he has been rated as DC 5299-5257 (diagnostic code for knee, other impairment of).  The rating code is utilized for recurrent subluxation or lateral instability.  

In order to warrant a higher rating for knee impairment, the evidence must show recurrent subluxation or lateral instability of a nature that is:
* Moderate (20 percent under DC 5261); or
* Severe (30 percent under DC 5261); 
See 38 C.F.R. § 4.71a (2016).

Initially, the Board agrees that DC 5257 is the most appropriate diagnostic code to evaluate the Veteran's chondromalacia and patellofemoral syndrome.  Throughout the appeal period, he has exhibited symptoms of instability that are a significant feature of his bilateral knee disability.  Other diagnostic codes are not appropriate.  VA examiners have consistently stated that he does not have ankylosis in any form (DC 5256 addressing knee ankylosis).  Additionally, there is no evidence of cartilage, semilunar, dislocated (DC 5258 addressing cartilage disabilities).  Finally, the Board determines that impairment of the tibia and fibula is not present (DC 5262 addressing impairment of the tibia and fibula).  

The Board finds that a rating of 20 percent for bilateral knee instability is warranted throughout the appeal period.  The Board acknowledges that there is a previous lack of clarity on VA's part regarding whether the Veteran has had instability throughout the appeal period.  However, after examining the private medical evidence, the VA examinations, and the Veteran's statements, the Board finds that knee instability has clearly played a major role in his knee condition during the entire appeal period.

As early as December 2005, a medical note states that the Veteran was introduced to knee braces at the same time he was provided instruction on strengthening exercises.  In December 2008, he asserted that he should be rated at a "severe" level for instability.  He reasoned that he experienced giving out of his knees on a daily basis with any sudden turns or shift in body weight.  Even with the aid of knee braces, he stated that he still has severe, sharp pain and giving out occurrences.  As a result of that problem, he had been restricted in regards to his activities of daily living and unable to even stand beyond 30 minutes.  

However, despite the Veteran's statements, it appears that he exhibited no more than moderate instability throughout the appeal period.  Throughout the entirety of the appeal period, he utilized braces to help with leg instability.  His private physician, Dr. J.M., noted that the Veteran utilized braces for instability and that he had a slow, altered gate.  During his August 2007 VA examination, he reported chronically unstable knees that give way.  Instability was not noted in February 2012 and June 2016 examinations, the former examination of which was conducted by Dr. J.M. Dr. J.M. found that the Veteran exhibited 2+ (5-10 millimeter) anterior stability, posterior instability, and medial-lateral instability.  Such a number was short of the 3+ (10-15 millimeters) representing the most severe instability.  Additionally, the June 2016 VA examiner found completely normal anterior instability, posterior instability, and medial-lateral instability.  Only slight recurrent patellar subluxation and dislocation was noted.  

In making its determination that moderate symptoms were shown, the Board considered the mixed medical evidence and assigned significant probative value to the Veteran's statements.  The utilization of knee braces in particular demonstrates that the reported instability represents more than a "slight" disability.  However, the lack of objective medical evidence even by his own personal physician that his instability was the most severe possible has convinced the Board to not assign the Veteran the highest schedular rating in this instance.  Based on the foregoing evidence and giving the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is appropriate for instability dating back to the original date of claim.  

Consideration has been given to the Veteran's assertion that his bilateral knee disability is worse than the rating he currently receives, as well as how it was reflected in his VA examination reports.  Specifically, he reported that he has pain, locking, and instability which have caused significant interference with his daily activities.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Nevertheless, when considering the appropriate disability rating for the Veteran, the Board assigned significant probative value to his statements as he was formerly a VA chiropractor.  Such statements were considered along with the medical evidence in the claims file.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Extraschedular Evaluations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this appeal, on the instructions of the Court, VA previously referred the Veteran's claim for extraschedular consideration.  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, in an April 2011 memorandum, the Director for Compensation & Pension denied an extraschedular rating as no exceptional or unusual disability picture was indicated.  The Board agrees with the assessment.  The evidence does not indicate that Veteran's disability picture cannot be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board went to great lengths to provide the Veteran the benefit of the doubt in every possible instance as well as to provide the appropriate staged ratings.  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a right knee based on limitation of motion prior to January 13, 2012, is denied.  

A 20 percent rating, but no more, for limitation of extension of the right knee for the period from January 13, 2012, to October 21, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for limitation of extension of the right knee since from October 21, 2016, is denied.

A rating in excess of 10 percent for a left knee based on limitation of motion prior to January 13, 2012, is denied.  

A 20 percent rating, but no more, for limitation of extension of the left knee from January 13, 2012, to October 21, 2016, is granted subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for limitation of extension of the left knee since from October 21, 2016, is denied.

The 10 percent ratings assigned under 38 C.F.R. § 4.71a, DC 5003 for a right and left knee disability are terminated, effective January 13, 2012.  

A 20 percent rating, but no more, for right knee instability for the period prior to July 11, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.


A rating in excess of 20 percent for right knee instability for the period since to July 11, 2014, is denied.

A 20 percent rating, but no more, for left knee instability is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As for the remaining issues on appeal, a remand is necessary before they may be adjudicated.  Specifically, in a February 2016 rating decision, the Veteran was granted service connection for radiculopathy in the sciatic nerve in each lower extremity as well as for radiculopathy in the femoral nerve in the left lower extremity.  He was also granted service connection for impairment of the right hip as well as for limitation of extension in the right hip.  In March 2016, he submitted a notice of disagreement to the assigned rating and effective date for all of these disorders.  

A review of the record reflects that the RO is already aware of the March 2016 notice of disagreement.  However, these issues must be addressed in this decision, as they may have an impact on the outcome of the Veteran's claim for TDIU.  Therefore, a statement of the case addressing these issues should be sent to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Similarly, while the Veteran has perfected an appeal related to his back disability, this issue has not been certified, and the Board declines to take jurisdiction over this issue at this time in order to prevent prejudice to the Veteran.  Once all of the issues listed in this Remand are addressed, only then can the Veteran's TDIU claim be addressed in a way that prevents potential prejudice.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Dallas, Texas, since November 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Issue a statement of the case on the issue of entitlement to increased ratings and earlier effective dates for radiculopathy in the femoral nerve of the left lower extremity, sciatic nerve of the left lower extremity, sciatic nerve of the right lower extremity and right hip impairment, to include limitation of extension.

The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

3.  The RO should also undertake any additional development it deems necessary. 

4.  After the above development has been completed, and the Veteran has exhausted his appellate rights on the above issues, a supplemental statement of the case should be issued on the issues of entitlement to an increased rating for a back disability as well as for TDIU (that considers the impact of all of the Veteran's service-connected disabilities) and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


